State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     522338
________________________________

In the Matter of PAUL THOMPSON,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   McCarthy, J.P., Garry, Devine, Clark and Mulvey, JJ.

                               __________


     Paul Thompson, Romulus, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Martin A.
Hotvet of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III determination finding him guilty of
violating certain prison disciplinary rules. The Attorney
General has advised this Court that the determination has since
been administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the $5
mandatory surcharge has been refunded to petitioner's inmate
account. In view of this, and given that petitioner has been
granted all the relief to which he is entitled, the petition must
be dismissed as moot (see Matter of Daum v Venettozzi, 136 AD3d
                              -2-                  522338

1096, 1096-1097 [2016]; Matter of West v Annucci, 134 AD3d 1379,
1380 [2015]). Contrary to his request, petitioner is not
entitled to be restored to the status he enjoyed prior to the
disciplinary determination (see Matter of Smith v Prack, 131 AD3d
784, 784 [2015]; Matter of Streeter v Annucci, 131 AD3d 771, 772
[2015]).

      McCarthy, J.P., Garry, Devine, Clark and Mulvey, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court